UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Tweeter Home Entertainment Group. Inc., et al. Debtors Chapter 11 Case Number: 07-10787 (PJW) Jointly Administered Hon. Peter J. Walsh MONTHLY OPERATING REPORT File with Court and submit copy to United States Trustee within 20 days after end of month. Submit copy of report to any official committee appointed in the case. REQUIRED DOCUMENTS Form No. Document Complete Explanation Attached Affidavit/Supplement Attached Schedule of Cash Receipts and Disbursements MOR-1 Bank Reconciliation (or copies of Debtor's bank reconciliations) MOR-1a x Schedule of Professional Fees Paid MOR-1b x Copies of bank statements Cash disbursements journals Statement of Operations MOR-2 x Balance Sheet MOR-3 x Status of Postpetition Taxes MOR-4 x Copies of IRS Form 6123 or payment receipt Copies of tax returns filed during reporting period Summary of Unpaid Postpetition Debts MOR-4 x Listing of aged accounts payable MOR-4 x Accounts Receivable reconciliation and Aging MOR-5 x Debtor Questionnaire MOR-5 x MOR I declare under penalty of perjury (28 U.S.C. Section 1746) that the information contained in this monthly operating report (including attached sc dules) is true and correct to the best of my knowledge, information, and belief. 2 / 13 / 08 Signature of Joint Debtor Date Signature of Joint Debtor Date Signature of Authorized Individual Date Printed Name of Authorized Individual Date Page 1 of 9 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Tweeter Home Entertainment Group. Inc., et al. Debtors Chapter 11 Case Number: 07-10787 (PJW) Jointly Administered Hon. Peter J. Walsh NEW ENGLAND AUDIO CO., INC. SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS Amounts reported should be per the Debtor's books, not the bank statement.The beginning cash should be the ending cash from the prior month or, if this is the first report, the amount should be the balance on the date the petition was filed.The amounts reported in the "CURRENT MONTH - ACTUAL" column must equal the sum of the four bank account columns.The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL REPORT (FORM IR-1).Attach copies of the bank statements and the cash disbursements journal.The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page.A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)] BANK ACCOUNT CURRENT MONTH CUMULATIVE OPER PAYROLL TAX OTHER ACTUAL ACTUAL CASH BEGINNING OF MONTH $ 5,987,298 $ - $ - $ - $ 5,987,298 $ 1,751,382 RECEIPTS CASH SALES - 29,728,211 ACCOUNTS RECEIVABLE 31,865 - - - 31,865 3,162,208 LOANS AND ADVANCES - SALE OF ASSETS - 8,011,316 OTHER (ATTACH LIST) - 970,620 TRANSFERS (FROM DIP ACCTS) - TOTAL RECEIPTS 31,865 - - - 31,865 41,872,355 DISBURSEMENTS AP CHECK REGISTER (539,420 ) - - - (539,420 ) (7,482,005 ) WIRES (412,703 ) - - - (412,703 ) (19,014,136 ) Other - (12,060,557 ) PROFESSIONAL FEES (663,788 ) - - - (663,788 ) (663,788 ) U.S. TRUSTEE QUARTERLY FEES (2,000 ) - - - (2,000 ) (2,000 ) COURT COSTS - TOTAL DISBURSEMENTS (1,617,911 ) - - - (1,617,911 ) (39,222,486 ) NET CASH FLOW (1,586,046 ) - - - (1,586,046 ) 2,649,869 (RECEIPTS LESS DISBURSEMENTS) CASH - END OF MONTH $ 4,401,251 $ - $ - $ - $ 4,401,251 $ 4,401,251 * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE THE FOLLOWING SECTION MUST BE COMPLETED TOTAL DISBURSEMENTS $ (1,617,911 ) LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS - PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow account) - TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES $ (1,617,911 ) FORM MOR-1 Note: All of the Debtors disbursement accounts are in the name of New England Audio Co, Inc except for the manual payroll account is in the name of Tweeter Home Entertainment Group, Inc. Disbursements for both debtors are summarized herein. Page 2 of 9 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Tweeter Home Entertainment Group. Inc., et al. Debtors Chapter 11 Case Number: 07-10787 (PJW) Jointly Administered Hon. Peter J. Walsh TWEETER HOME ENTERTAINMENT GROUP, INC. SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS Amounts reported should be per the Debtor's books, not the bank statement.The beginning cash should be the ending cash from the prior month or, if this is the first report, the amount should be the balance on the date the petition was filed.The amounts reported in the "CURRENT MONTH - ACTUAL" column must equal the sum of the four bank account columns.The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL REPORT (FORM IR-1).Attach copies of the bank statements and the cash disbursements journal.The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page.A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)] BANK ACCOUNT CURRENT MONTH CUMULATIVE OPER PAYROLL TAX OTHER ACTUAL ACTUAL CASH BEGINNING OF MONTH $- $- $- $- $- $151,056 RECEIPTS CASH SALES - ACCOUNTS RECEIVABLE - LOANS AND ADVANCES - SALE OF ASSETS - OTHER (ATTACH LIST) - TRANSFERS (FROM DIP ACCTS) - 5,125,286 TOTAL RECEIPTS - 5,125,286 DISBURSEMENTS PAYROLL ISSUED - (5,276,342) PROFESSIONAL FEES - U.S. TRUSTEE QUARTERLY FEES - COURT COSTS - TOTAL DISBURSEMENTS - (5,276,342) NET CASH FLOW - (151,056) (RECEIPTS LESS DISBURSEMENTS) CASH - END OF MONTH $- $- $- $- $- $- * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE THE FOLLOWING SECTION MUST BE COMPLETED TOTAL DISBURSEMENTS $- LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS - PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow account) - TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES $- FORM MOR-1 Page 3 of 9 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Tweeter Home Entertainment Group. Inc., et al. Debtors Chapter 11 Case Number: 07-10787 (PJW) Jointly Administered Hon. Peter J. Walsh BANK RECONCILIATIONS Continuation Sheet for MOR-1 A bank reconciliation must be included for each bank account. The Debtor's bank reconciliation may be submitted for this page. Operating Account Professional Fee Reserve Account DepositAccount Polk Reserve Account Utility Reserve Account Total 4426430962 4426448213 4426438621 4426448242 4426448239 BALANCE FOR BOOKS $ (464,163.50 ) $ 1,236,212.26 $ 3,329,202.52 $ - $ 300,000.00 $ 4,401,251.28 BANK BALANCE 25,960.84 1,236,212.26 3,329,202.52 - 300,000.00 4,891,375.62 (+) DEPOSITS IN TRANSIT (ATTACH LIST) - (-) OUTSTANDING CHECKS (ATTACH LIST) 490,124.34 490,124.34 OTHER (ATTACH EXPLANATION) - ADJUSTED BANK BALANCE* $ (464,163.50 ) $ 1,236,212.26 $ 3,329,202.52 $ - $ 300,000.00 $ 4,401,251.28 *Adjusted bank balance must equal balance per books OUTSTANDING CHECKS as of 8/31/2007 Ch.# Amount Ch.# Amount Ch.# Amount Ch.# Amount 600004 253.21 600800 57.24 801503 22.40 801574 82.11 600013 107.00 600801 165.53 801515 128,820.00 801575 611.00 600019 172.72 800021 224.99 801516 13,460.00 801576 326.35 600031 25.00 800032 7.58 801522 1,171.83 801577 314.52 600044 4.26 800096 90.14 801528 10,365.50 801578 6,428.09 600092 9.09 800105 50.00 801530 15,716.38 801579 741.02 600103 112.59 800110 7.00 801534 489.79 801580 580.06 600119 96.00 800118 650.00 801535 40.00 801581 46.45 600128 89.18 800188 199.43 801536 25.66 801582 869.60 600147 51.18 800257 94.05 801537 367.94 801583 89.17 600163 39.00 800299 4,993,36 801538 329.56 801585 217.23 600186 73.50 800489 1,822.50 801540 173.10 801586 1,308.29 600204 121.31 800510 310.04 801542 499.53 801587 16.45 600211 110.98 800539 52.49 801543 59.90 801588 1,200.00 600249 300.00 800562 50.00 801545 259.95 801590 7,250.03 600258 10.60 800661 1,161,00 801546 12,319.94 801591 5.65 600262 7.20 800709 118.36 801547 3,751.55 801592 61.32 600266 106.00 800837 1,000.00 801548 109,872.55 801593 19.27 600270 293.20 800842 50.00 801549 415.00 801594 9,850.00 600286 50.00 800847 250.00 801551 135.87 801595 600.00 600290 65.58 800848 7.02 801552 213.37 801596 1,404.47 600304 102.90 800864 326.30 801553 22.50 801598 2,901.07 600343 1,088.46 800892 96.615.00 801554 725.16 801599 21.14 600367 833.24 801093 4,223.83 801555 53.07 801600 21.79 600396 237.44 801160 55.30 801556 2,900.00 801601 81.20 600404 78.77 801171 9,438.00 801557 1,300.00 801602 36.20 600408 1,112.97 801203 4.42 801558 100.00 801603 55.80 600413 469.14 801208 694.57 801559 49.55 801604 60.60 600417 1,169.95 801210 70.00 801560 78.42 801605 511.49 600441 62.99 801262 21.17 801561 9,791.56 801606 244.50 600453 354.17 801353 100.27 801562 153.06 801607 26.50 600456 500.00 801365 5.02 801563 115.32 801608 92.43 600517 104.02 801367 9.03 801564 62.27 801609 15.86 600520 84.67 801373 266.15 801565 200.89 801610 123.22 600581 310.80 801394 4.21 801566 783.62 801611 63.38 600598 255.36 801398 55.51 801567 1,332.31 801612 132.30 600681 80.80 801422 7.89 801568 285.16 801613 50.00 600720 779.98 801475 57.52 801569 380.47 801614 50.00 600749 1,419,67 801483 60.95 801570 270.00 801615 78.25 600775 15.36 801496 107.98 801571 5.11 600791 175.00 801500 2.10 801572 1,600.00 Total $ 490,124.34 Page 4 of 9 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Tweeter Home Entertainment Group. Inc., et al. Debtors Chapter 11 Case Number: 07-10787 (PJW) Jointly Administered Hon. Peter J. Walsh SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID This schedule is to include all retained professional payments from case inception to current month. SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID This schedule is to include all retained professional payments from case inception to current month. PAYEE PERIOD COVERED AMOUNT APPROVED (1) WIRE/CHECK AMOUNT PAID YEAR-TO-DATE (2) NUMBER DATE FEES EXPENSES FEES EXPENSES Skadden, Arps, Slate Meagher & Flom LLP June '07 $318,944.29 Wire 8/21/07 $ 307,480.40 $11,463.89 $ 384,350.50 $11,463.89 Peter J. Solomon Company June '07 55,264.49 Wire 8/23/07 53,333.34 1,931.15 66,666.67 1,931.15 FTI Consulting, Inc. June '07 289,578.96 Wire 8/24/07 275,482.40 14,096.56 344,353.00 14,096.56 (1)Amount approved is based on 80% of Fees and 100% of Expenses FORM MOR-1b (2) Amount approved is based on 100% of Fees and 100% of Expenses Page 5 of 9 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Tweeter Home Entertainment Group. Inc., et al. Debtors Chapter 11 Case Number: 07-10787 (PJW) Jointly Administered Hon. Peter J. Walsh STATEMENT OF OPERATIONS (Income Statement) The Statement of Operations is to be prepared on an accrual basis.The accrual basis of accounting recognized revenue when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid. 8/1 - 8/31 Cumulative Filing to Date Revenue $ - $ 29,703,635 Cost of Goods Sold - 20,913,642 Gross Profit - 8,789,993 Controllable Expenses - 8,143,441 Non-Controllable Expenses - 4,014,958 Total Operating Expenses - 12,158,399 Operating Income - (3,368,406 ) Other Income / Expense 665,942 1,080,106 Loss on Transaction - 32,813,636 Earnings before Tax (665,942 ) (37,262,148 ) Taxes - - Net Income $ (665,942 ) $ (37,262,148 ) * "Insider" is defined in 11 U.S.C. Section 101(31). FORM MOR-2 Note The Debtors keep consolidated books and records. To provide Statement of Operations by Debtor would be unduly burdensome and time consuming. Page 6 of 9 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Tweeter Home Entertainment Group. Inc., et al. Debtors Chapter 11 Case Number: 07-10787 (PJW) Jointly Administered Hon. Peter J. Walsh BALANCE SHEET The Balance Sheet is to be completed on an accrual basis only.Pre-petition liabilities must be classified separately from postpetition obligations. BALANCE SHEET 31-Aug-07 Current assets Cash and cash equivalents $ 4,401,251 Accounts receivable - Inventory - Deferred tax assets - Prepaid expenses and other current assets 2,300,447 Total current assets 6,701,699 Property and equipment - Long term investments - Intangible assets - net - Other assets - Goodwill - Total Assets $ 6,701,699 Liabilities not Subject to Compromise (Postpetition) Current portion of long-term debt $ - Total Accounts Payable 2,934,187 Total Postpetition Liabilities 2,934,187 Liabilities Subject to Compromise (Pre-Petition) Deferred Consideration - Accrued Expenses - Customer Deposits - Pre-petition A/P 32,536,235 Total Pre-Petition Liabilities 32,536,235 Secured Bank Debt - Other long-term liabilities Accrued income taxes 951,185 LT restructuring & discontinued store reserve - Rent Related Accruals - Total other long-term liabilities 951,185 Total liabilities 36,421,607 Total Stockholder's Equity (29,719,908 ) Total liabilities and stockholder's equity $ 6,701,699 FORM MOR-3 Note The Debtors keep consolidated books and records. To provide Balance Sheet by Debtor would be unduly burdensome and time consuming. Page 7 of 9 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Tweeter Home Entertainment Group. Inc., et al. Debtors Chapter 11 Case Number: 07-10787 (PJW) Jointly Administered Hon. Peter J. Walsh STATUS OF POSTPETITION TAXES The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero. Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes. Attach photocopies of any tax returns filed during the reporting period. FEDERAL Tax Liability Amount Withheld or Accrued Amount Paid Tax Liability Withholding - FICA-Employee - FICA-Employer - Unemployment - Income - Other - Total Federal Taxes - State and Local Withholding - Sales 299,700 - 299,700 - Excise - Unemployment - Real Property - Personal Property - Other - Total State and Local 299,700 - 299,700 - Total Taxes 299,700 - 299,700 - SUMMARY OF UNPAID POSTPETITION DEBTS Attach aged listing of accounts payable Accounts Payable Aging 0-30 31-60 61-90 Over 90 Total Total Accounts Payable $ (2,934,187 ) $ - $ - $ - $(2,934,187) Explain how and when the Debtor intends to pay any post-due postpetition debts. * "Insider" is defined in 11 U.S.C. Section 101(31). FORM MOR-4 Page 8 of 9 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Tweeter Home Entertainment Group. Inc., et al. Debtors Chapter 11 Case Number: 07-10787 (PJW) Jointly Administered Hon. Peter J. Walsh ACCOUNTS RECEIVABLE RECONCILIATION AND AGING Accounts Receivable Aging 0-30 31-60 61-90 Over 90 Total Total Accounts Receivable (2) $ - DEBTOR QUESTIONNAIRE Must be completed each month Yes No 1. Have any assets been sold or transferred outside the normal course of business this reporting period?If yes, provide explanation below. (2) X 2. Have any funds been disbursed from any account other than a debtor in possession account this reporting period?If yes, provide an explanation below. X 3. Have all postpetition tax returns been timely filed?If no, provide an explanation below. X 4. Are workers compensation, general liability and other necessary insurance coverage's in effect?If no, provide an explanation below. X 5. Has any bank account been opened during the reporting period?If yes, provide documentation identifying the opened account(s).If an investment account has been opened provide the required documentation pursuant to the Delaware Local Rule 4001-3. X FORM MOR-5 Notes: Account
